internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-102431-00 date date x y a dollar_figureo dear this letter responds to a date ruling_request and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling that x’s rental income will not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x incorporated on date for the purpose of refurbishing owning operating and managing residential real_estate x is currently a c_corporation and proposes to elect to be an s_corporation x has c_corporation accumulated_earnings_and_profits x currently owns four apartment buildings properties containing residential apartment units each of these units is leased to independent third-party tenants by way of a written lease agreement x has not rented any unit to any tenant on a net_lease basis x is responsible for substantially_all of the responsibilities that derive from real_estate ownership and management for example x is responsible for property insurance all common area cleaning janitorial lawn care landscaping and snow removal requirements repair and maintenance including repair of roofs sidewalks parking lots and roadways pest control appliance replacement rubbish collection periodic property inspections specialized tenant services and community relations x has contracted with y a related property management agent for y to provide the services for which x is responsible a the president of x represents that the charges x pays to y under the management_contract are commercially reasonable and reasonably typical of the commercial charges of other providers of similar services y maintains a staff of five full-time employees including one property manager two maintenance employees and two managerial personnel y performs services and activities directly through its employees or indirectly through independent contractors x’s gross rental income for the taxable_year totaled dollar_figuren and its related expenses excluding depreciation totaled dollar_figureo sec_1362 of the code provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 of the regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the information submitted and the representations made we conclude that x’s receipts from renting properties are not passive_investment_income under sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion concerning the validity of x’s election under sec_1362 to be an s_corporation or x’s qualification to be a small_business_corporation eligible to make an s election this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
